
	
		III
		112th CONGRESS
		1st Session
		S. RES. 199
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Reid (for himself,
			 Mr. Reed, Mr.
			 Cochran, Mr. Schumer,
			 Mrs. Gillibrand,
			 Mrs. Murray, Ms. Cantwell, Mr.
			 Burr, and Mrs. Feinstein)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			November 14, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of
		  Crohn’s and Colitis Awareness Week.
	
	
		Whereas Crohn’s disease and ulcerative colitis are
			 serious, chronic inflammatory diseases of the gastrointestinal tract;
		Whereas Crohn’s disease and ulcerative colitis,
			 collectively known as inflammatory bowel disease, afflict approximately
			 1,400,000 people in the United States, 30 percent of whom are diagnosed as
			 children;
		Whereas the cause of Crohn’s disease and ulcerative
			 colitis are unknown and no medical cure exists;
		Whereas Crohn’s disease and ulcerative colitis can affect
			 anyone, at any age, and is being diagnosed with increased frequency in
			 children;
		Whereas Crohn’s disease and ulcerative colitis patients
			 are at high risk for developing colorectal cancer;
		Whereas a lack of awareness among health professionals and
			 the general public may contribute to the misdiagnosis and mismanagement of
			 Crohn’s disease and ulcerative colitis;
		Whereas the annual direct cost of Crohn’s disease and
			 ulcerative colitis in the United States is estimated to be
			 $6,100,000,000;
		Whereas the goals of Crohn’s and Colitis Awareness
			 Week are—
			(1)to invite and
			 encourage all people in the United States to join the effort to find a cure for
			 Crohn’s disease and ulcerative colitis;
			(2)to engage in
			 activities aimed at raising awareness of Crohn’s disease and ulcerative colitis
			 among the general public and health care providers; and
			(3)to promote and
			 support biomedical research needed to find better treatments and a cure for
			 Crohn’s disease and ulcerative colitis; and
			Whereas the week of December 1, 2011, through December 7,
			 2011, has been designated Crohn’s and Colitis Awareness Week: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of Crohn’s and Colitis Awareness Week;
			(2)encourages media
			 organizations to participate in Crohn’s and Colitis Awareness Week
			 by helping to educate the general public about Crohn’s disease and ulcerative
			 colitis;
			(3)recognizes all
			 people in the United States living with Crohn’s disease and ulcerative colitis
			 and expresses appreciation to the family members and caregivers who support
			 them; and
			(4)commends the
			 dedication of health care professionals and biomedical researchers who care for
			 Crohn’s disease and ulcerative colitis patients and work to advance basic,
			 genetic, and clinical research aimed at developing new treatments and a cure
			 for Crohn’s disease and ulcerative colitis.
			
